DETAILED ACTION

This office action is in response to Applicant’s submission filed on 17 May 2019.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-23 are pending.
Claim 1-23 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-23.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-23 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 10 / 17, the claim recites a method / apparatus / apparatus, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 10 / 17 in part, recites 
 “determining a diversity value of each neuron in the network layer to be pruned based on connecting weights between the neuron and neurons in a next network layer; selecting, from the network layer to be pruned, neurons to be retained based on the importance values and diversity values of the neurons in the network layer to be pruned in accordance with a volume maximization neuron selection policy; and pruning the other neurons from the network layer to be pruned to obtain a pruned network layer” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “selecting”, “pruning” in the limitation Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 10 / 17 recites the additional elements: generic computer elements (like a processor to execute instruction stored in memory), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 10 / 17 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or 
 (Dependent claims) 
Claims 2-9 / 11-16 / 18-23 are dependent on claim 1 / 10 / 17 and include all the limitations of claim 1 / 10 / 17. Therefore, claims 2-9 / 11-16 / 18-23 recite the same abstract ideas. 
With regards to claims 2-9 / 11-16 / 18-23, the claim recites further limitation on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.





Art Rejection Analysis

There is no art rejection for claims 1-20.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.   
Regarding the amended independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: “…. determining importance values of neurons in a network layer to be pruned based on activation values of the neurons; determining a diversity value of each neuron in the network layer to be pruned based on connecting weights between the neuron and neurons in a next network layer; selecting, from the network layer to be pruned, neurons to be retained based on the importance values and diversity values of the neurons in the network layer to be pruned in accordance with a volume maximization neuron selection policy”.

Claims 10, 17 are substantially similar to claim 1. The arguments as
given above for claim 1 are applied, mutatis mutandis, to claims 10, 17, therefore there is also no art rejection of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, therefore there is also no art rejection also.

The followings are references closest to the invention claimed:
Thaler et al., US-PATENT NO.5,845,271 [hereafter Thaler
Pellegrini, et al., “Activity-dependent neural network model on scale-free network”, Physical Review E 76, 016107 (2007) [hereafter Pellegrini] shows neural network pruning based on neuron activity.
Movshovitz-Attias, et al. US-PGPUB NO.2019/0251445A2 [hereafter Movshovitz-Attias] shows neural network compression.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128